Citation Nr: 1000931	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran provided testimony at a personal hearing at the 
RO in Philadelphia, Pennsylvania, in January 2009.  Also, a 
Travel Board hearing was held before the undersigned Veterans 
Law Judge in November 2009.  Copies of the transcripts of 
these hearings are of record.  

Service connection is in effect for additional disabilities 
as secondary to the service-connected diabetes mellitus, to 
include peripheral neuropathy of the upper and lower 
extremities.  See the May 2007 rating determination upon 
which it was noted that while service connection was 
warranted for peripheral neuropathy of the bilateral upper 
extremities as part of the diabetic process, a separate 
rating was not warranted in that March 2007 VA neurological 
exam noted good strength, no focal weakness, and no evidence 
of loss of sensation in the hands or arms.  Also, service has 
been established for onychomycosis and erectile dysfunction 
as secondary to diabetes mellitus.  He receives special 
monthly compensation due to his erectile dysfunction.  

In correspondence received in November 2009, the Veteran 
raised the issues of entitlement to service connection for 
hypertension and for a foot condition as secondary to 
diabetes.  These issues have not been properly developed or 
certified for appellate consideration.  These matters are 
referred to the RO for such further action as is deemed 
appropriate.  The Veteran has also raised contentions 
concerning a pancreas disorder.  If he desires to file a 
claim for service connection he should do so with specificity 
at the RO.



FINDING OF FACT

The Veteran's service-connected diabetes mellitus Type II is 
being treated by insulin, an oral hypoglycemic agent, and 
restricted diet.  There is no objective evidence that the 
Veteran's diabetes mellitus Type II requires the Veteran to 
regulate his activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus Type II 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a Claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the Claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the Claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the Claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the Claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In March 2005, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected diabetes mellitus, an increased rating 
is a "downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

With respect to the Dingess requirements, and for the reasons 
described below, an increased rating is being denied and 
neither a new disability rating nor new effective date will 
be assigned.  As such, there is no prejudice to the Veteran 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton, supra; see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

Next, the VCAA requires that VA make reasonable efforts to 
assist the Claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has also been afforded a VA diabetes mellitus examination and 
has testified at two hearings.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes is evaluated pursuant to DC 7913.  A rating of 20 
percent is assigned when the Veteran requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  An evaluation of 40 percent is assigned 
when the Veteran requires insulin, a restricted diet, and 
regulation of his or her activities.  An evaluation of 60 
percent is assigned where the Veteran requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or weekly visits to a diabetic 
care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when the Veteran requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable 
complications are considered part of the diabetic process 
under DC 7913.  See Diagnostic Code 7913, note (1).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Analysis 

In this case, while the Veteran requires insulin, an oral 
hypoglycemic medication, and a restricted diet, there is no 
evidence that he is required to restrict his activities due 
to his diabetes.

VA treatment records reflect that the Veteran was treated for 
diabetes mellitus as early as 1999.  When examined by VA in 
March 2005, this condition required medication and a 
restricted diet for control.  Subsequently dated VA and 
private records (through 2009) show that this diagnosis 
continues.  

A private physician reported in December 2006 that the 
Veteran continued to be on medication for his diabetes 
(Lantus) and that it was well-controlled.  

The Veteran provided testimony at personal hearings in 
January 2009 and November 2009.  He stated that he was on 
insulin and ate a restricted diet to control his diabetes.  
He also indicated that he was unable to accomplish any 
strenuous work.  At the November 2009 hearing, he related 
that he was currently working on the basement at his home.  
The Saturday before, he had worked for over an hour when his 
sugar dropped.  He had to stop and eat and take medication.  
His regular employment did not require strenuous activity, 
and he said that he exercised on the treadmill in the 
morning.  He reported he sometimes missed work due to 
diabetes and related problems.  

When examined by VA in April 2009, it was noted that the 
Veteran continued to be on medications for his diabetes, to 
include insulin (Latsus and Aspart) and Metformin which he 
took twice per day.  He was also on a restricted diet.  He 
noted that he was an unemployment interviewer for the state 
of Pennsylvania Unemployment Service.  His diabetes often 
made him feel fatigued.  His diabetes was noted to be well-
controlled without end organ damage.  

Following review of the medical evidence, it is concluded by 
the Board that an initial rating in excess of 20 percent is 
not warranted.  Clearly, his medical records indicate that he 
Veteran has, for many years, been on prescribed insulin for 
his diabetes, as well as a restricted diet.  Moreover, 
current exam shows that he takes an oral hypoglycemic agent 
(Metformin) twice per day.  There is no mention, however, 
that he has ever been instructed to restrict his activities 
to control his diabetes.

The Board acknowledges that the Veteran reports that he is 
often fatigued due to his diabetes and has stopped strenuous 
activity to eat or take medication when his sugars dropped.  
However, he continues to be employed and uses a treadmill and 
has not been told by a physician to restrict his activities.  

As noted earlier, the Veteran's bilateral upper extremity 
peripheral neuropathy has been noted to be part and parcel of 
his diabetes condition.  Review of the 2009 exam report 
included a neurological examination which was normal.  Thus, 
a separate rating for this condition continues to be 
unwarranted.  Moreover, he is separately rated for his 
onychomycosis and erectile dysfunction and while he receives 
non-compensable ratings, it is noted that he was granted 
special monthly compensation for his erectile dysfunction.  
These disabilities may not be used to increase the Veteran's 
rating for his diabetes after their respective effective 
dates for service-connection.

The Board considered the criteria for each rating pursuant to 
DC 7913.  The Veteran does not meet the criteria for a higher 
rating because he is not required to regulate his activities 
due to his diabetes.  Twenty percent is the maximum schedular 
evaluation where regulation of activities is not required.  
Although the Veteran has testified that he regulates his 
activities due to his diabetes, there is no medical evidence 
that he was told by a health care provider that he was 
required to restrict his activities to assist in controlling 
his diabetes.  Any restriction of activities attributable to 
any of the secondary conditions that the Veteran developed, 
which are separately rated, cannot be used to increase his 
rating for his diabetes as of their respective effective 
dates.  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, in 
this case regulation of activities is the primary 
characteristic distinguishing the higher rating.  Hence, 
absent a finding that regulation of activities is required, a 
higher schedular rating is unwarranted.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus, Type II is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


